Title: To James Madison from DeWitt Clinton, 7 July 1812 (Abstract)
From: Clinton, DeWitt
To: Madison, James


7 July 1812, Mayor’s Office, New York. At the request of the Common Council, encloses “a further communication respecting the defence of this Port.”
 
[Enclosure]§ Committee of Defense Report to the Common Council
5 July 1812. Have not been advised of any response from JM to their last report respecting the defense of New York. Are “informed that instructions have been this day received directing additional works to be made on this Island at Corlears Hook and on the North River.” Are of the opinion “that the interior Line of defence of this Harbour has been projected with skill, and executed with ability,” yet “the protection and defence of the City ought not to rest upon them, but should be placed on strong and efficient works at the Narrows where the attacks of an invading Naval Force may be resisted and repelled without involving the necessary or probable damage, if not destruction to the City they are intended to protect.” Urge that JM “be earnestly solicited to carry into effect the remaining part of the Plan of defence heretofore proposed by Colonel Williams of the Corps of Engineers and that measures might be taken for immediately commencing Works on the East side of the Narrows.”
